J-S93041-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

J.G.M.,

                            Appellant                 No. 1822 EDA 2016


            Appeal from the Judgment of Sentence January 19, 2016
                 in the Court of Common Pleas of Bucks County
               Criminal Division at No.: CP-09-CR-0007636-2014


BEFORE: DUBOW, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                       FILED MARCH 31, 2017

        Appellant, J.G.M., appeals from the judgment of sentence imposed on

January 19, 2016, following his jury conviction of one count each of

involuntary deviate sexual intercourse with a child (IDSI), aggravated

indecent assault, indecent assault, and corruption of minors.1       On appeal,

Appellant challenges the weight of the evidence, the denial of his motion for

a mistrial, and certain of the trial court’s evidentiary rulings. For the reasons

discussed below, we affirm the judgment of sentence.



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  18 Pa.C.S.A. §§ 3123(b), 3125(a)(7), 3126(a)(7), and 6301(a)(1)(ii),
respectively.
J-S93041-16


      We take the underlying facts and procedural history in this matter

from the trial court’s August 16, 2016 opinion and our independent review of

the certified record.

            This case involves three instances of Appellant sexually
      abusing    his   12-year-old     stepdaughter,    [j]uvenile  O.B.
      (hereinafter “the victim”). During April and May of 2014, the
      victim lived with Appellant, her mother, and her younger half-
      brother . . . . The victim testified that she engaged in few
      extracurricular activities at school, and she enjoyed playing with
      various electronic devices, including her cellphone, laptop
      computer, and video game systems. Appellant was frequently
      responsible for taking care of the victim and her half-brother
      while the victim’s mother worked the night shift as a nurse.

            The victim testified that Appellant sexually abused her
      three separate times in April and May of 2014.         Appellant
      communicated to the victim that the sexual contact was a
      punishment for the unpermitted use of her electronic devices.

             The first incident occurred in April of 2014. The victim’s
      mother was away working the night shift, and the victim was
      under the supervision of Appellant. The victim testified that
      Appellant reprimanded her for impermissibly using her electronic
      devices. As a punishment for using the electronics, Appellant
      forced the victim to strip off her clothes and masturbate in front
      of him. In addition to watching the victim strip and masturbate,
      the victim testified that Appellant also manipulated the victim’s
      hand on her vagina and used his own hand to touch her vagina.
      The abuse took place in the upstairs master bedroom and lasted
      approximately [thirty] to [forty-five] minutes.       The victim
      testified that, after the incident, Appellant told her “don’t tell
      anybody” and “don’t tell mom.”

             The second incident occurred on Mother’s Day, May 11,
      2014. During the day, there was a family gathering at the victim
      and Appellant’s residence. The victim testified that, while the
      rest of the family was outside on the patio and she was sitting in
      the living room watching television, Appellant reprimanded her
      for watching inappropriate cartoons. As punishment, Appellant
      told her that she could either “give him a blowjob later that night
      or [she would] get all [her] stuff taken away.” That night, after

                                     -2-
J-S93041-16


     the victim’s mother went to sleep, Appellant summoned the
     victim to the downstairs guest bedroom, where Appellant
     sometimes slept because of his sleep apnea. Once inside the
     guest bedroom, the victim was again forced to strip out of her
     clothes. This time, however, Appellant took off his clothes as
     well. Appellant forced the victim to manipulate his penis with
     her hand and to perform oral sex upon him to the point of
     ejaculation. In addition, Appellant bit the victim’s nipples and
     touched her vagina. The victim testified that she was ordered to
     clean up the ejaculate after he ejaculated. She got paper towels
     from the bathroom and wiped the ejaculate from her hand and
     from Appellant’s penis. In addition, she spit some ejaculate into
     a paper towel. She then threw the paper towels into the trash
     can in the guest bedroom.

            The third incident occurred in late May of 2014. The
     victim’s mother was again away working the night shift at the
     hospital. The victim testified that Appellant called her into the
     family room and reprimanded her for the use of her electronic
     devices. She was again offered the choice of giving Appellant a
     “blowjob” or having all of her “stuff” taken away. Appellant
     called the victim to the upstairs master bedroom that evening.
     The victim was forced to strip out of her clothes and to perform
     oral sex on Appellant’s penis. In addition, Appellant rubbed his
     penis against the victim’s vagina, without penetration, and
     performed oral sex on the victim’s vagina. The victim again
     cleaned up the ejaculate with a paper towel and threw out the
     towel. Appellant told her that he would do “awful things” to her
     if she told her mother, her friends, or anyone else about what he
     did to her.

            In addition to the three instances of abuse, the victim
     testified that Appellant would show her pornography on both his
     iPad and her laptop computer. In addition, the victim, upon
     request from Appellant, showed Appellant pornographic images
     of people having sex on her laptop computer.

           Following these instances of sexual abuse, the victim
     became “horrified of [Appellant].” She “felt awful” about what
     Appellant made her do and was unable to tell her mother what
     was happening.
           A few days after the third incident, the victim told her
     friend, [j]uvenile J.A., about Appellant sexually abusing her.
     Afterward, the friend’s mother informed Carol Quinlan, a social

                                   -3-
J-S93041-16


     worker . . . . about the abuse. On May 27, 2014, Quinlan spoke
     with the victim. She tearfully advised Quinlan that Appellant
     forced her to perform oral sex and other sexual acts as
     punishment for her impermissible use of electronic devices.
     Following the meeting, Quinlan called Childline; Bucks County
     Children and Youth and the Upper Southhampton Police then
     became involved in the case.

           Later that day, the Bucks County Child Advocacy Center
     held a forensic interview with the victim. Jodi Kaplan, a child
     forensic interview specialist, conducted the interview, which was
     recorded. Kaplan testified that the interview format was non-
     leading in nature and based on nationally recognized methods of
     forensically interviewing children. At the interview, the victim
     again revealed that Appellant sexually abused her. During trial,
     the jury watched the recorded interview.

            Following the forensic interview, the victim testified that
     her mother constantly pressured her to recant her statements.
     The victim’s mother told her “a couple times a day” that she
     “ruined everything” and that her family “might lose the house.”
     These statements made the victim feel “really upset and guilty”
     and she eventually recanted her original story. The victim’s
     mother then notified Children and Youth of the recantation and
     drove the victim to the police station to recant. The victim
     testified that she recanted to “just make everything go away”
     and so her mother “wouldn’t yell at [her] every day.”

           Shortly after the recantation, Appellant moved back into
     the home, which was in violation of a safety plan established by
     Children and Youth. When the police learned that Appellant had
     moved back into the home in violation of the safety plan, the
     victim was forced to move out of the house and live with her
     maternal grandparents.

           In October of 2014, the victim met with Carol Quinlan and
     Officer Jessica Bloomingdale of the Warrington Township Police
     Department. During that meeting, the victim broke down and
     confirmed that her original statement was the truth.         She
     admitted that her mother “made her lie about the incidents.”
           On May 30, 2014, police seized paper towels from the
     trash can in the guest bedroom in Appellant’s home pursuant to
     a valid search warrant. Police also seized Appellant’s iPad but
     found no pornography. In addition to the paper towels, the

                                   -4-
J-S93041-16


      seized contents of the trash can included the following: a
      diagnostic report for a printer, dated April 2, 2014; a back page
      of a victim booklet from the Child Advocacy Center; discharge
      instructions from Abington Hospital in the name of the victim’s
      mother, dated January 1, 2014; a printed online newspaper
      article, dated January 3, 2014; and a printed recipe for chicken,
      dated January 28, 2014. Despite the presence of documents
      spanning months, the victim’s mother testified that she emptied
      the can on a weekly basis.

             The paper towels seized from the trash can in the guest
      room were sent to Bode Technologies, a forensic sciences
      laboratory, for DNA analysis. Cassidy Torgrimson, a forensic
      biology expert, testified that two of the paper towels tested
      positive for spermatozoa. Testing of one of the towels was
      indicative of saliva; however Bode Technologies did not have a
      confirmatory test for saliva. Vanessa Covert, a DNA analysis
      expert, testified that she tested the spermatozoa from the towels
      and that it matched Appellant’s DNA profile. She also testified
      that the probability of selecting an unrelated individual with
      Appellant’s DNA profile is one in [one point eight] quintillion in
      the U.S. Caucasian population, one in [one hundred] quintillion
      in the U.S. African-American population, and one in [eighteen]
      quintillion in the U.S. Hispanic population.

            At trial, Appellant offered the expert testimony of Arthur
      Young, a forensic biology specialist at Guardian Forensic
      Sciences. In his testimony, Young relied on the report provided
      by the practitioners at Bode Technologies. Young stated that his
      lab offered a confirmatory test for saliva; however, Appellant did
      not have Young retest the evidence.

            During trial, the victim’s mother testified on behalf of
      Appellant; she testified that she did not believe the victim.
      Appellant testified on his own behalf and denied the allegations.

(Trial Court Opinion, 8/16/16, at 1-6) (record citations omitted).

      The police arrested Appellant on December 18, 2014. On August 10,

2015, the Commonwealth filed a motion in limine to preclude Appellant from

introducing evidence about the victim’s mental health history and history of


                                     -5-
J-S93041-16


viewing on-line pornography. A hearing on the motion took place on August

18, and September 21, 2015. At the hearing,

       [t]he Commonwealth argued that the victim’s pornographic
       viewing history was protected by Rape Shield [Law, 18 Pa.C.S.A.
       § 3104(a)] and, in the alternative, not relevant. Appellant
       argued that the victim’s pornographic viewing history went to
       motive, knowledge, and credibility. Appellant also sought to
       admit evidence of the victim’s mental illness, statements made
       during family therapy sessions, and a fictitious story the victim
       wrote about a girl with a similar mental illness who was talked
       about as a liar.[2] The Commonwealth contended that this
       evidence was not relevant.

               At trial, [the] court precluded testimony regarding the
       victim’s mental health medication or hospitalization. Statements
       made in family therapy sessions, as the well as the victim’s
       fictitious story, were also precluded. The fact that the victim has
       a mental health diagnosis was admitted.

              [The trial court] concluded that viewing pornography was
       not covered by Rape Shield. However, [the] court noted before
       trial the lack of probative value of the specific content of the
       victim’s pornographic viewing history.      Before reaching this
       conclusion, [the trial court] held a pretrial hearing and
       thoroughly went over the pornographic websites and content
       offered by Appellant. The evidence offered by Appellant did not
       establish that the victim viewed specific images or videos.
       Appellant only offered pornographic websites that appeared on
       the victim’s electronic devices. The websites currently featured
       images and videos of naked bodies and people engaging in
       sexual activity. Furthermore, no witness testified to the victim
       actually visiting the websites. Appellant’s own expert explained
       that “we were not able to retrieve from the computer images
       that . . . the user saw.” Thus, no foundation could be laid to
       establish what the victim actually viewed. At no point in the
       case did either side contend that the victim was ignorant about
       pornography.
____________________________________________


2
 This Court has reviewed the record of the hearing and is unable to locate
any discussions of record regarding the story.



                                           -6-
J-S93041-16



             At trial, [the court] reiterated that the victim’s
       pornography viewing history lacks probative value and found
       that specific pornographic content viewed by the victim was not
       relevant. The fact that the victim looked at pornography on her
       own time did come in as evidence.

             At trial, Appellant testified and was asked by the
       Commonwealth if he ever contacted the investigating detective
       to advise him he was not guilty of the charges. Appellant
       objected to the question, and [the trial] court sustained the
       objection.    [The court] immediately instructed the jury to
       disregard the question and promptly offered a curative
       instruction to the jury. Appellant moved for a mistrial, and the
       motion was denied. Prior to offering final instructions to the
       jury, [the trial] court asked Appellant’s attorney if he would like
       an additional curative instruction about a defendant’s right to
       remain silent. Appellant’s attorney declined [the court’s] offer
       and made a “strategic decision” to not “highlight it.”

(Id. at 6-8) (record citations omitted).

       On October 23, 2015, the jury found Appellant guilty of the above-

cited offenses.     The record is somewhat less than clear whether Appellant

filed either a post-trial or post-sentence motion, and, if so, what was raised

in any such motion.        At sentencing, the trial court referenced a post-trial

motion filed by Appellant. (See N.T. Sentencing, 1/19/16, at 3). However,

no motion is listed in the docket or contained in the certified record. 3 The

trial court expressed confusion about whether the motion was to dismiss or

for judgment of acquittal, and ultimately chose to treat it as both. (See id.

____________________________________________


3
 This Court made an unsuccessful inquiry to the trial court in an attempt to
obtain the motion.




                                           -7-
J-S93041-16


at 3-5).    The trial court specifically stated on the record that the motions

concerned the sufficiency of the evidence.               (See id. at 4-5).       It

immediately denied the motion to dismiss but ordered briefing on the motion

for judgment of acquittal. (See id. at 5).

       The docket does not demonstrate that Appellant ever filed his previous

motion for a judgment of acquittal, a post-sentence motion challenging the

weight of the evidence, or the memorandum of law ordered by the trial

court.4 On April 12, 2016, the Commonwealth filed a memorandum of law in

response to Appellant’s motion.           That memorandum did not address the

sufficiency of the evidence but rather addressed the weight of the evidence.

(See Commonwealth’s Memorandum of Law, 4/12/16, at 7-11).                On June

13, 2016, the trial court issued an order denying Appellant’s post-sentence

motion.     The order does not address whether the motion concerned the

weight or the sufficiency of the evidence.              (See Order, 6/13/16, at

unnumbered page 1).         On the docket, there is a notation listed under the

entry,     “[o]rder   [d]enying     [p]ost-[s]entence   [m]otion”,   which   states

“[m]otion filed on 1/19/16” (the date of sentencing). (See Docket, 6/13/16,

at 10). However, as noted above, there is no separate listing of a motion

being filed on that date and there is no such motion contained in the

certified record.
____________________________________________


4
  Again, we note that we attempted to obtain the relevant documents from
the trial court but it was unable to locate them.



                                           -8-
J-S93041-16


      On June 15, 2016, Appellant filed a timely notice of appeal. On June

20, 2016, the trial court ordered Appellant to file a concise statement of

errors complained of on appeal. See Pa.R.A.P. 1925(b). Appellant filed a

timely Rule 1925(b) statement on July 6, 2016.         See id.    On August 16,

2016, the trial court issued an opinion. See Pa.R.A.P. 1925(a).

      On appeal, Appellant raises the following questions for our review:

      I.     [Was] the verdict against the clear weight of the evidence
             where: (1) the [victim] gave multiple conflicting accounts
             of the abuse; (2) the [victim’s] claim that Appellant
             showed her pornography on his iPad was refuted by a
             forensic analysis of the device; and (3) DNA analysis of the
             contents of a trash can in the bedroom where the alleged
             assaults took place discredited the [victim’s] accounts of
             the assaults?

      II.    Did the trial court err in failing to grant Appellant’s request
             for a mistrial where the Commonwealth impermissibly
             used Appellant’s silence to imply his guilt in violation of his
             right against self-incrimination?

      III.   Did the trial court err in excluding testimony that the
             [victim] regularly viewed hard-core pornography where
             she had previously denied visiting pornographic websites
             and where Appellant’s proffered evidence would have
             directly impeached the [victim’s] credibility?

      IV.    Did the trial court err in preventing Appellant from
             introducing a story the [victim] had written into evidence
             where the main character of the story shared many
             characteristics with the [victim] and the story constituted
             impeachment evidence?

(Appellant’s Brief, at 5) (unnecessary capitalization omitted).




                                      -9-
J-S93041-16


      In his first claim, Appellant challenges the weight of the evidence.

(See id. at 12). Prior to addressing the merits of Appellant’s claim, we must

decide if it is properly before us.

      We have long held that this Court cannot consider, in the first

instance, a claim that the verdict is against the weight of the evidence. See

Commonwealth v. Wilson, 825 A.2d 710, 714 (Pa. Super. 2003). Here,

as discussed above, there is no written motion challenging the weight of the

evidence. While Appellant did make oral motions at sentencing, those were

a motion to dismiss and a motion for judgment of acquittal.        (See N.T.

Sentencing, 1/19/16, at 3-5). The proper vehicle for challenging the weight

of the evidence is a motion for a new trial, not a motion to dismiss or a

motion for judgment of acquittal. See Pa.R.Crim.P. 607 and 608; see also

Commonwealth v. Emanuel, 86 A.3d 892, 894 (Pa. Super. 2014), appeal

denied, 95 A.3d 276 (Pa. 2014).       Moreover, Appellant did not disagree at

sentencing with the trial court’s characterization that his motions were a

challenge to the sufficiency of the evidence. (See N.T. Sentencing, 1/19/16,

at 4-5).   Because of this, the Commonwealth argues that we should find

Appellant’s claim waived. (Commonwealth’s Brief, at 18-20).

      While we are displeased by Appellant’s failure to properly file his

written post-trial and post-sentence motions, it is evident that he served

something on the trial court and the Commonwealth that challenged the

weight of the evidence, because the Commonwealth addressed this issue in


                                      - 10 -
J-S93041-16


its memorandum of law.        (See Commonwealth’s Memorandum of Law,

4/12/16, at 7-11). Moreover, in its 1925(a) opinion, the trial court did not

discuss waiver and rather addressed Appellant’s claim on the merits. (See

Trial Ct. Op., at 9-11). Because of this, despite Appellant’s failure to file his

motion properly, we will address the merits of his claim.

      Our scope and standard of review of a weight of the evidence claim is

as follows:

            The finder of fact is the exclusive judge of the weight of
      the evidence as the fact finder is free to believe all, part, or none
      of the evidence presented and determines the credibility of the
      witnesses.

             As an appellate court, we cannot substitute our judgment
      for that of the finder of fact. Therefore, we will reverse a jury’s
      verdict and grant a new trial only where the verdict is so
      contrary to the evidence as to shock one’s sense of justice. A
      verdict is said to be contrary to the evidence such that it shocks
      one’s sense of justice when the figure of Justice totters on her
      pedestal, or when the jury’s verdict, at the time of its rendition,
      causes the trial judge to lose his breath, temporarily, and causes
      him to almost fall from the bench, then it is truly shocking to the
      judicial conscience.

            Furthermore, where the trial court has ruled on the weight
      claim below, an appellate court’s role is not to consider the
      underlying question of whether the verdict is against the weight
      of the evidence. Rather, appellate review is limited to whether
      the trial court palpably abused its discretion in ruling on the
      weight claim.

Commonwealth v. Boyd, 73 A.3d 1269, 1274-75 (Pa. Super. 2013) (en

banc) (citation and internal quotation marks omitted).          “Thus, the trial

court’s denial of a motion for a new trial based on a weight of the evidence

claim is the least assailable of its rulings.” Commonwealth v. Diggs, 949

                                     - 11 -
J-S93041-16


A.2d 873, 879-80 (Pa. 2008), cert. denied, 556 U.S. 1106 (2009) (citation

omitted).

      In its Rule 1925(a) opinion, the trial court explained its decision

thusly:

            Here, we find that the weight of the evidence clearly
      supports the jury’s verdict. The victim testified in court and
      stated in the forensic interview that Appellant sexually abused
      her three separate times. The victim was consistent in her
      claims of Appellant’s abuse; mere conflicts in some details of
      that abuse would not permit granting a new trial. The jury heard
      from both the victim and Appellant and made its own credibility
      determinations by finding Appellant guilty of all charges.

             Further, DNA evidence corroborated the victim’s
      testimony. The victim testified that paper towels containing
      Appellant’s sperm were thrown into the trash can in the guest
      bedroom following the second incident of abuse. DNA analysis of
      two paper towels confirmed a match with Appellant’s DNA
      profile. Also, one of the towels was indicative of saliva. The
      DNA evidence confirms the victim’s claim that, after the second
      incident of abuse, she was forced to clean up Appellant’s
      ejaculate and throw it into the trash can[,] which contained
      materials dated as far back as January of 2014.

             Appellant wrongfully relies on [forensic biology expert]
      Arthur Young’s testimony to justify granting a new trial. The fact
      that another lab offers confirmatory testing of saliva is not
      sufficient evidence to undermine the credibility of the victim and
      her corroborated testimony.

            Appellant also wrongfully relies on the fact that Appellant’s
      iPad did not contain evidence of pornography. Appellant would
      have us rely on the incontrovertible physical facts rule to grant a
      new trial because of the lack of pornography on Appellant’s iPad
      and Young’s testimony.        The rule states that “where the
      testimony of a witness is contradicted by incontrovertible
      physical facts, the testimony of such witness cannot be
      accepted, if being either mistaken or false, and a verdict based
      on it will not be sustained.” Lamp v. Pa. R.R. Co., 158 A. 269,
      271 (Pa. 1931) (citations omitted). However, the rule can only

                                    - 12 -
J-S93041-16


      be applied where the facts are positive, clear, indisputable, and
      certain. Commonwealth v. Newman, 470 A.2d 976, 979 (Pa.
      Super. 1984) (citations omitted).

             The rule does not apply here because the lack of
      pornography on Appellant’s iPad and Young’s testimony that his
      laboratory offers confirmatory saliva testing are not “positive,
      clear, indisputable, and certain” facts that refute the victim’s
      testimony or the DNA evidence.           If anything, the victim’s
      testimony is supported by the incontrovertible physical facts of
      her knowledge of the location of the paper towels and the
      corroborating DNA evidence. Additionally, Detective Schirmer of
      Upper Southampton Township Police testified that individuals can
      clear their internet history at the touch of a button.

             We find here that the weight of the evidence supports the
      jury’s verdict. As such, Appellant’s argument fails.

(Trial Ct. Op., at 10-11).

      We agree with the trial court’s able assessment. Here, the jury chose

to believe the victim and not Appellant. “[I]t is for the fact-finder to make

credibility determinations, and the finder of fact may believe all, part, or

none of a witness’s testimony.”   Commonwealth v. Lee, 956 A.2d 1024,

1029 (Pa. Super. 2008), appeal denied, 964 A.2d 894 (Pa. 2009) (citation

omitted). This Court cannot substitute our judgment for that of the trier of

fact. See Commonwealth v. Lyons, 79 A.3d 1053, 1067 (Pa. 2013), cert.

denied, 134 S. Ct. 1792 (2014). This issue does not merit relief.

      In his second claim, Appellant contends that the trial court erred in

denying his motion for a mistrial.     (See Appellant’s Brief, at 15).     We

disagree.




                                    - 13 -
J-S93041-16


      The following standards govern our review of the denial of a motion for

mistrial:

               In criminal trials, declaration of a mistrial serves to
            eliminate the negative effect wrought upon a defendant
            when prejudicial elements are injected into the case or
            otherwise discovered at trial. By nullifying the tainted
            process of the former trial and allowing a new trial to
            convene, declaration of a mistrial serves not only the
            defendant’s interest but, equally important, the public’s
            interest in fair trials designed to end in just judgments.
            Accordingly, the trial court is vested with discretion to
            grant a mistrial whenever the alleged prejudicial event
            may reasonably be said to deprive the defendant of a fair
            and impartial trial. In making its determination, the court
            must discern whether misconduct or prejudicial error
            actually occurred, and if so, . . . assess the degree of any
            resulting prejudice. Our review of the resulting order is
            constrained to determining whether the court abused its
            discretion. Judicial discretion requires action in conformity
            with [the] law on facts and circumstances before the trial
            court after hearing and consideration. Consequently, the
            court abuses its discretion if, in resolving the issue for
            decision, it misapplies the law or exercises its discretion in
            a manner lacking reason.

Commonwealth v. Jaynes, 135 A.3d 606, 615 (Pa. Super. 2016), appeal

denied, 145 A.3d 724 (Pa. 2016) (citation omitted).             “A mistrial is an

extreme remedy that is required only where the challenged event deprived

the accused of a fair and impartial trial.” Commonwealth v. Smith, 131
A.3d 467, 475 (Pa. 2015), cert. denied, 137 S. Ct. 46 (2015) (citation

omitted). “The trial court is in the best position to assess the effect of an

allegedly prejudicial statement on the jury, and as such, the grant or denial

of a mistrial will not be overturned absent an abuse of discretion.”



                                        - 14 -
J-S93041-16


Commonwealth v. Parker, 957 A.2d 311, 319 (Pa. Super. 2008), appeal

denied, 966 A.2d 571 (Pa. 2009) (citation omitted).

     Here, the following occurred at trial during the cross-examination of

Appellant:

     [The Commonwealth]: . . . at no point in time did you ever
     contact Detective Schirmer to tell him that you were not guilty of
     these charges, correct?

     [Defense Counsel]: Objection, Your Honor. Sidebar.

     [The Trial Court]:    Sustained.       The jury will disregard the
     question.

     [Defense Counsel]: Am I allowed to make a motion?

     [The Trial Court]: You may.

(N.T. Trial, 10/23/15, at 296-97).      During, a sidebar discussion, the

following occurred:

     [The Commonwealth]: My understanding is that I can make that
     argument.

     [Defense Counsel]: I move for a mistrial.

     [The Commonwealth]: I can make that argument.

     [The Trial Court]: You can make what argument?

     [The Commonwealth]: I can make the argument that he had
     the opportunity to speak with him at any time and he chose not
     to. He’s claiming his innocence. I can make that argument.

     [Defense Counsel]: I submit that it’s in violation. He’s got a
     lawyer so now he’s hiding something.         That’s what [the
     Commonwealth’s] saying.

     [The Commonwealth]: I’m not saying that. I’m saying he had
     the opportunity to speak and maintain—he’s maintaining his

                                   - 15 -
J-S93041-16


     innocence. He’s saying he’s not guilty of these charges. Well,
     he had the opportunity at every turn to speak and he chose not
     to. And I think I can argue that. He’s brought it up, he’s the
     one that got up on the stand and said I’m not guilty. I knew
     what I was being charged with.

                                *     *      *

     [The Trial Court]: . . . But just the fact that he’s innocent does
     not mean that you can now go through some—ask him
     questions.

            Now, if he was there and he said it, if Detective Schirmer
     is at the house and he didn’t speak to him, then that’s different.
     But I think the way [the Commonwealth’s] question is couched
     suggests he has some sort of affirmative obligation to come
     forward and he has none.

     [The Commonwealth]: Then tell me exactly how you want me to
     phrase it.

     [The Trial Court]: I don’t want you doing it.

     [Defense Counsel]: My position is the cat is out of the bag,
     she’s already polluted the jury with that.

     [The Trial Court]: Well, your motion is denied. Your motion is
     denied.

     [Defense Counsel]: Okay.

     [The Trial Court]: Is there anything else you want to say to the
     jury? I’ve already said sustain the objection. I’ve already
     commented on it immediately. Is there anything else you want
     me to do?

     [Defense Counsel]: Well, you could admonish the prosecutor
     but that’s not going to happen either.

     [The Trial Court]: I thought it was clear I said no, you can’t do
     that.

                                *     *      *


                                    - 16 -
J-S93041-16


      [The Trial Court]: . . . so is there any other instruction you want
      me to give the jury?

            If you want me to tell them about the fact that a defendant
      has no obligation, and that at that point he had counsel, and if
      the authorities wanted to talk to him they should have gone
      through is counsel?

      [Defense Counsel]: Yes. You denied my motion, so yes, I would
      request to tell them that the police are not permitted to speak to
      him following representation by counsel.

(Id. at 297-98, 300-02, 304-05). The trial court then instructed the jury as

follows:

            Referring to the exchange that happened before we broke,
      at the time of [Appellant’s] preliminary hearing he was
      represented by counsel, and under our system of justice, a
      defendant — a detective cannot speak directly to a defendant
      unless he has the permission of the defendant’s counsel. Once
      he has representation he has to speak through counsel.

            Is that acceptable?

      [Defense Counsel]: Thank you, Your Honor.

(Id. 307). Further, prior to charging the jury, the following occurred:

      [The Trial Court]: . . . The only other question I have, and it’s
      entirely up to you, I have sustained your objection about the
      question about coming forward—your coming forward and
      affirmatively speaking. I could charge the jury if you wanted, it
      is up to—that it’s up to the defendant in every criminal trial
      whether or not to testify, and a defendant has an absolute right
      to remain silent after they’re arrested. If you want me to do
      that, I will say that. Or I will not.

      [Defense Counsel]: I think you covered it in your instruction.

      [The Trial Court]: All right. So you don’t want me to highlight
      it?

      [Defense Counsel]: No.

                                    - 17 -
J-S93041-16



      [The Trial Court]: In other words, this is a strategic decision on
      your part not to highlight it?

      [Defense Counsel]: Yes, Your Honor.

(Id. at 351).

      “[A] mistrial is not necessary where the [trial court’s] cautionary

instructions    are   adequate     to    overcome    any   possible   prejudice.”

Commonwealth v. Rega, 933 A.2d 997, 1016 (Pa. 2007), cert. denied,

552 U.S. 1316 (2008) (citation omitted).         Further, “[w]hen the trial court

provides cautionary instructions to the jury in the event the defense raises a

motion for a mistrial, [t]he law presumes that the jury will follow the

instructions of the court.”      Parker, supra at 319 (citation and internal

quotation marks omitted).

      The reference in this matter was fleeting. The trial court sustained the

objection before Appellant could answer the question and immediately

following the testimony, the trial court provided an adequate cautionary

instruction to the jury.    The trial court asked Appellant if he wanted an

additional instruction during the jury charge, and Appellant refused.

Further, Appellant does not point to anything in the record that shows that

the jury did not follow the cautionary instruction. Given this, Appellant has

not shown that he was prejudiced by a fleeting reference to his post-arrest

silence.   Accordingly, the trial court did not misapply the law or abuse its




                                        - 18 -
J-S93041-16


discretion in denying Appellant’s motion for a mistrial. See Jaynes, supra

at 615.

      In his final two claims, Appellant challenges the trial court’s refusal to

admit the details of the pornographic websites allegedly visited by the victim

and its refusal to admit a fictional piece written by the victim because he

argues the evidence was relevant.      (See Appellant’s Brief, at 23 and 28).

We disagree.

      Our standard of review is settled.

             The admissibility of evidence is at the discretion of the trial
      court and only a showing of an abuse of that discretion, and
      resulting prejudice, constitutes reversible error.

            The term discretion imports the exercise of judgment,
      wisdom and skill so as to reach a dispassionate conclusion,
      within the framework of the law, and is not exercised for the
      purpose of giving effect to the will of the judge. Discretion must
      be exercised on the foundation of reason, as opposed to
      prejudice, personal motivations, caprice or arbitrary actions.
      Discretion is abused when the course pursued represents not
      merely an error of judgment, but where the judgment is
      manifestly unreasonable or where the law is not applied or
      where the record shows that the action is a result of partiality,
      prejudice, bias or ill will.

             Where the discretion exercised by the trial court is
      challenged on appeal, the party bringing the challenge bears a
      heavy burden. . . . [I]t is not sufficient to persuade the appellate
      court that it might have reached a different conclusion if, in the
      first place, charged with the duty imposed on the court below; it
      is necessary to go further and show an abuse of the
      discretionary power. . . . We emphasize that an abuse of
      discretion may not be found merely because the appellate court
      might have reached a different conclusion, but requires a
      showing of manifest unreasonableness, or partiality, prejudice,
      bias, or ill-will, or such lack of support as to be clearly
      erroneous.

                                     - 19 -
J-S93041-16



           To constitute reversible error, an evidentiary ruling must
      not only be erroneous, but also harmful or prejudicial to the
      complaining party.

Commonwealth v. Williams, 91 A.3d 240, 248-49 (Pa. Super. 2014) (en

banc) (quotation marks, some indentations, and citations omitted).

      This Court has further discussed the issue of relevancy as follows.

Evidence is relevant if it has any tendency to make the existence of any fact

that is of consequence to the determination of the action more probable or

less probable that it would be without the evidence.          See Pa.R.E. 401.

“Evidence is relevant if it logically tends to establish a material fact in the

case, tends to make a fact at issue more or less probable or supports a

reasonable    inference   or   presumption    regarding   a    material     fact.”

Commonwealth v. Loughnane, 128 A.3d 806, 818 (Pa. Super. 2015),

appeal granted in part, 2016 WL 5819328 (Pa. July 19, 2016) (citation

omitted). This Court has stated:

            Relevant evidence may nevertheless       be excluded if its
      probative value is outweighed by the danger    of unfair prejudice,
      confusion of the issues, or misleading          the jury, or by
      considerations of undue delay, waste of        time, or needless
      presentation of cumulative evidence.

            Because all relevant Commonwealth evidence is meant to
      prejudice a defendant, exclusion is limited to evidence so
      prejudicial that it would inflame the jury to make a decision
      based upon something other than the legal propositions relevant
      to the case. As this Court has noted, a trial court is not required
      to sanitize the trial to eliminate all unpleasant facts from the
      jury’s consideration where those facts form part of the history
      and natural development of the events and offenses with which
      [a] defendant is charged.

                                    - 20 -
J-S93041-16



Commonwealth v. Broaster, 863 A.2d 588, 592 (Pa. Super. 2004), appeal

denied, 876 A.2d 392 (Pa. 2005) (quotation marks, footnote and citation

omitted).

      We first address the issue of the pornography. We wish to clarify, as

the trial court did, that it did not bar Appellant from mentioning the victim’s

independent viewing of pornography, but refused Appellant’s request to

admit evidence of the details of the sites the victim allegedly viewed. (See

Trial Ct. Op., at 7, 18-19). To the extent that Appellant claims otherwise, he

misstates the record.       (See Appellant’s Brief, at 24-28).      Moreover,

Appellant devotes the majority of his argument on this issue to a discussion

of whether viewing of pornography is covered by the Rape Shield Law, see

18 Pa.C.S.A. § 3104(a). (See Appellant’s Brief, at 24-28).    However, as the

trial court correctly notes, it specifically found that the Rape Shield Law did

not cover the viewing of pornography.        (See Trial Ct. Op., at 7, 18-19).

Rather, the trial court stated that Appellant had not established the “content

of the pornography viewed[.]” (Id. at 18).

      At no point in his brief does Appellant address the trial court’s main

concern, expressed, as we discuss below, during the hearing, that prior to

addressing the issue of relevance, Appellant had to lay a proper foundation

for the admission of the evidence and that he had not done so at the two

pre-trial hearings on this issue.




                                    - 21 -
J-S93041-16


      Our review of the record demonstrates that at the initial hearing on

this issue, the trial court specifically warned Appellant that he would have to

demonstrate “the specific shots of pornography that you intend to use and

the date and the content so that I can rule appropriately on that.”           (N.T.

Hearing, 8/18/15, at 8). Later, the trial court reiterated:

      . . . The question here is the content, and I want to know
      specifically what the content is that you intend to introduce. I
      want to see the slides that you would present to the jury for me
      to be able to rule on that. . . . [Y]ou need to establish that it was
      her that looked at the site. Just the fact that she had that—a
      device, you would have to establish and lay an appropriate
      foundation that she was the one accessing the sites for it to be
      admissible. . . . I’m saying you have to lay the foundation. Your
      mere assertion to me in oral argument that she was the only one
      who had access is not enough.            You will have to produce
      evidence. . . .

(Id. at 10-12). The trial court then continued the hearing for Appellant to

produce expert testimony on this issue. (See id. at 17, 27).

      At the continued hearing, Appellant’s expert, Louis Cinquanto, testified

that he could not retrieve the specific images viewed by the victim from her

computer but, instead, had to use a third-party website that archives every

website on the web by regularly taking snapshots of the websites. (See N.T.

Hearing, 9/21/15, at 30).     The trial court pointed out that, because Mr.

Cinquanta took the images he used in the expert report not from the victim’s

computer but from a third party’s picture of the website, Appellant could not

authenticate them without bringing in an employee of that third party

because otherwise his testimony was hearsay. (See id. at 31-32).


                                     - 22 -
J-S93041-16


      Moreover, the testimony at the hearing also established that, for many

of the websites, there were not snapshots of the date in question and,

because of this, Appellant could not demonstrate what the victim might have

seen on the day she allegedly accessed the website. (See e.g. id. at 38-

40). The trial court also noted that on some of the websites the snapshot

only showed the face page, not the contents of the website; Appellant could

not demonstrate that the victim had gone beyond the face page. (See e.g.

id. at 52-53). The trial court continued to note that Appellant was not laying

a sufficient foundation that the victim actually accessed and used the device,

that the sites were relevant, and that there needed to be a foundation with

respect to the third-party program used by Appellant’s expert. (See id. at

74-75).   Further, the trial court found several of the sites were either not

pornographic and/or contained a combination of pornography and other

materials and there was no way to determine what part of the website the

victim accessed. (See e.g. id. at 76-77, 90-91, 95-96).

      At the conclusion of the hearing, the trial court stated that while it

believed the specific contents of the websites were not relevant, it would not

make a ruling on that basis until trial, but that even if certain of the sites

were relevant, Appellant needed to be able to “authenticate it.” (Id. at 100;

see id. at 99-100). The court specifically described the foundation Appellant

would need to lay before it would admit the details of the pornography sites.

Appellant would need to:


                                    - 23 -
J-S93041-16


       . . . establish that, one, that what the site was that was viewed
      on the particular date.

             You would want to have to bring somebody, I believe, in
      from [the third-party website that photographs websites] to
      establish . . . that they took a snapshot of those dates of these
      sites. Then you’re going to have to establish that [the victim], in
      fact, at least by circumstantial evidence viewed it. And then you
      are going to have to establish that somehow it’s relevant.

            Those are hurdles for any piece of evidence. So I don’t
      know whether you want to—I can only tell you where we are
      right now, and right now I don’t see the relevance of any of this.
      If you do think it’s relevant at trial, you’ll come to sidebar and let
      me know.

            But I will tell you without the person from—somebody from
      [the third-party website that photographs websites] who can say
      what the sites are, you are not going to be able to lay a
      foundation.

(Id. at 102-03).

      Appellant does not discuss this issue in his brief, and does not cite to

any point at trial where he attempted to lay a foundation for admission of

this material. (See Appellant’s Brief, at 24-28). Moreover, Appellant does

not cite to any portion of the record wherein he attempted to introduce this

evidence at trial and the trial court held that it was not relevant. (See id.)

We remind Appellant that it is not this Court’s responsibility to comb through

the   record   seeking   the   factual     underpinnings   of   his   claim.   See

Commonwealth v. Mulholland, 702 A.2d 1027, 1034 n.5 (Pa. Super.

1997) (“In a record containing thousands of pages, this [C]ourt will not

search every page to substantiate a party’s incomplete argument”); see

also Langman v. Keystone Nat’l Bank & Trust Co., 672 F. Supp. 2d 691,

                                         - 24 -
J-S93041-16


694 (E.D. Pa. 2009), aff’d, 502 Fed.Appx.2d 220 (3rd Cir. 2012) (quoting

United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“Judges are

not like pigs, hunting for truffles buried in briefs—or, for that matter, in the

thousands of pages of record that accompany them.”)5 (citation omitted)).

       In any event, even if Appellant’s argument did not suffer from these

fatal flaws, he has not shown that he was prejudiced. Our Supreme Court

has stated:

       An error will be deemed harmless where the appellate court
       concludes beyond a reasonable doubt that the error could not
       have contributed to the verdict.      If there is a reasonable
       possibility that the error may have contributed to the verdict, it
       is not harmless. In reaching that conclusion, the reviewing court
       will find an error harmless where the uncontradicted evidence of
       guilt is overwhelming, so that by comparison the error is
       insignificant. . . .

Commonwealth v. Mitchell, 839 A.2d 202, 214-15 (Pa. 2003) (citation

and footnote omitted).

       Despite Appellant’s protestations to the contrary, the record clearly

shows that this issue of the victim’s watching of pornography was placed

before the jury. Defense counsel elicited testimony from the victim that she

had pornographic images on her computer that she used as masturbatory

aids and that, when Appellant requested to see pornography, this is what

____________________________________________


5
  “While we recognize that federal court decisions are not binding on this
court, we are able to adopt their analysis as it appeals to our reason.”
Kleban v. Nat. Union Fire Ins. Co. of Pittsburgh, 771 A.2d 39, 43 (Pa.
Super. 2001).



                                          - 25 -
J-S93041-16


she showed him. (See N.T. Trial, 10/21/15, at 155-56). He also obtained

from the victim that her mother and Appellant punished her for viewing

pornography on her electronic devices. (See id. at 159). Further, Appellant

established through the testimony of Detective Schirmer that the victim’s

testimony at trial with respect to pornography was inconsistent with her

testimony at the preliminary hearing that she never viewed on-line

pornography. (See N.T. Trial, 10/23/15, at 73-74).

      Moreover, Appellant elicited testimony from the victim’s Mother that

she was concerned about the victim’s on-line activities, including viewing

pornography, and that she regularly punished the victim for this. (See id.

at 143-44). Lastly, Appellant particularly pointed out the victim’s viewing of

inappropriate websites during his closing argument and implied that this was

where she learned about the sexual activity testified to at trial. (See id. at

357, 359-60, 367-68, 377). Thus, it is clear that while the specific details of

what websites the victim viewed were not placed in front of the jury, the

jurors were well aware that the victim had viewed pornography on her own.

Therefore, Appellant has not shown that he suffered more than de minimis

prejudice from not being allowed to place the specific details of the

pornography sites before the jury. See Commonwealth v. Passmore, 857
A.2d 697, 711 (Pa. Super. 2004), appeal denied, 868 A.2d 1199 (Pa. 2005)

(error is harmless when “the prejudice was de minimis[.]”) (citation

omitted).


                                    - 26 -
J-S93041-16


       Appellant last claims that he was prejudiced when the trial court did

not allow him to introduce a “short story” written by the victim where the

main character “shared her own characteristics and diagnoses.” (Appellant’s

Brief, at 28; see id. at 30).     However, we find that Appellant waived this

claim.

       Preliminarily, we note it is well-settled that:

              [i]f an appellant has properly preserved an issue for
       appellate review, the appellant must include in his or her brief a
       “statement of the case” including a “statement of place of raising
       or preservation of issues.” Pa.R.A.P. 2117(c). This information
       must also be referenced in the argument portion of the appellate
       brief. Pa.R.A.P. 2119(e).

Commonwealth v. Baker, 963 A.2d 495, 502 n.5 (Pa. Super. 2008),

appeal denied, 992 A.2d 885 (Pa. 2010). Further, “it is not the responsibility

of this Court to scour the record to prove that an appellant has raised an

issue before the trial court, thereby preserving it for appellate review.” Id.

at 502 n.6 (citations omitted).

       In this case, neither Appellant’s statement of the case nor the

argument section of his brief contains a specific “statement of place of

raising or preservation of [his] issues” and it is not this Court’s responsibility

to scour the certified record, including two pre-trial transcripts and a lengthy

trial transcript, to prove that Appellant preserved this issue.         Pa.R.A.P.

2117(c); see Baker, supra at 502 n.5, n.6; (Appellant’s Brief, at 6-10, 28-

30).




                                       - 27 -
J-S93041-16


      “[I]t is an appellant’s duty to ensure that the certified record is

complete for purposes of review.”      Commonwealth v. Reed, 971 A.2d
1216, 1219 (Pa. 2009).      “[A]n appellate court cannot consider anything

which is not part of the record in the case . . . because for purposes of

appellate review, what is not of record does not exist.” Commonwealth v.

Johnson, 33 A.3d 122, 126 n.6 (Pa. Super. 2011), appeal denied, 47 A.3d
845 (Pa. 2012) (citations and internal quotation marks omitted).

      In the instant matter, while both Appellant and the trial court claim

that this issue was raised at the August 18, 2015 hearing, we find nothing in

the record to support this contention. (See generally N.T. 8/18/15, at 2-

52; see also Appellant’s Brief, at 9; Trial Ct. Op., at 6-7).         The only

discussion we can find with respect to this issue occurred during trial. After

finding that statements made in counseling are inadmissible, the trial court

asked defense if he “want[ed] to make a record regarding . . . the story[.]”

(N.T. Trial, 10/21/15, 139). Counsel replied, “no.” (Id.). A brief discussion

then ensued about there being no copy of the story for the Commonwealth.

The trial court stated, “the [victim] did a paper about a fictitious person who

had the same diagnoses and talked about the person being a liar.” (Id.).

Defense counsel agreed that this summary was correct; the trial court stated

it would not allow it “if that’s the extent of the offer.” (Id. at 140). Defense

counsel did not object. (See id.).




                                     - 28 -
J-S93041-16


       Thus, there is no record of the basis for Appellant’s request to admit

the story. There is nothing that demonstrates that he raised his claim of the

exclusion of relevant evidence below. While the trial court’s ruling on this

issue is of record, there is nothing that shows that Appellant objected to it or

otherwise preserved this issue for our review.

       Again, we note, “our review is limited to those facts which are

contained in the certified record” and what is not contained in the certified

record “does not exist for purposes of our review.” Commonwealth v.

O'Black, 897 A.2d 1234, 1240 (Pa. Super. 2006) (citations omitted). Here,

because the majority of any discussion regarding Appellant’s attempt to

admit the story is dehors the record, Appellant waived this issue on appeal.6

See O’Black, supra at 1240; see also Reed, supra at 1219 (finding

waiver and declining to review appellant’s issue with incomplete record);

Johnson, supra at 126 (declining to reach merits of appellant’s issue where

it was deemed waived); Commonwealth v. Rovinski, 704 A.2d 1068,

1073 (Pa. Super. 1997), appeal denied, 723 A.2d 1024 (Pa. 1998) (waiving

appellant’s claim of counsel’s ineffective assistance based on his opening



____________________________________________


6
   We note that, “[w]here portions of a proceeding are unrecorded,
appellant’s burden to supply a record may be satisfied through the
statement in absence of transcript procedures.” Rovinski, infra at 1073
(citing Pa.R.A.P. 1923). The record reflects that Appellant made no attempt
to comply with the requirements of Rule 1923.



                                          - 29 -
J-S93041-16


statement where he failed to provide transcript of statement in certified

record).

     Appellant’s issues are either waived or lack merit. Thus, we affirm the

judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/31/2017




                                  - 30 -